                  Michael Faillace & Associates, P.C.
                                Employment and Litigation Attorneys
 60 East 42nd Street, Suite 4510                                          Telephone: (212) 317-1200
 New York, New York 10165                                                  Facsimile: (212) 317-1620
 _________
 ctucker@faillacelaw.com

                                            June 13, 2019

VIA ECF
Hon. Analisa Torres
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
Courtroom: 15D
500 Pearl St.
New York, NY 10007-1312


       Re:     Jimenez et al v. 23 Innovations Inc. et al
               CIVIL DOCKET FOR CASE #: 1:18-cv-10749-AT

Your Honor:

        The undersigned submits the instant letter to request an extension of time to file a motion
for default judgment.

        The Court originally set the deadline to move for default judgment by June 19, 2019. See
Dkt. # 89 (Court Order). The plaintiffs request the extension in order to draft eight declarations for
the plaintiffs, to schedule the eight plaintiffs to come to our office to review them with translations
and sign them in connection with the default motion. No previous requests were granted or
denied. No adversary has appeared or answered in this action. No other scheduled dates would be
affected by an extension to July 19, 2019.

       The undersigned thanks the Court for its attention to this matter.

Respectfully submitted,

/s/ Clifford Tucker___
Clifford R. Tucker
